Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT 
A telephone call was made to Kyrie Cameron on 05/05/2021 to discuss the claimed invention, the abstract and examiner’s amendments based on the claim set filed on 05/03/2021. Applicant authorized and approved the examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 4-7, line 1 have been amended to read:
-- The slitting machine of claim 1,…--
Claim 11 has been canceled.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 1-2, 4-7, 9, 12-14, 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the independent Claims 1, 12, 17 are free of the prior art because the prior art does not teach or suggest a slitting machine that includes a single shaft for supporting first and second side cutting blades and a perforating blade, wherein the perforating blade is between the side cutting blades and has a diameter greater than side cutting blades, and a mechanism for adjusting a distance between the blades and a sheet of material, in order to selectively engage the cutting blades and or the perforating blade to cut and or perforate the sheet of the material in combination with other features, as set forth in Claims 1, 12, 17, respectively.
Closest prior art, for examples, US 6394330, US 20140121085, US 4916991, US 20050039582, US 4171080, US 20100186760, and US 5309962 each shows a single shaft for supporting perforating blade and side blades, but none of them teaches the perforating blade between the two side blade and has a diameter greater than the two side blades. US 3258380 and US 20030221772 each shows a perforating blade is between two side blades and the perforating blade has a diameter greater than the side blades, but the side blades and the perforating blade are  mounted on two different shafts. 
Therefore, the limitations as set forth in the claims 1, 12, and 17 could not be considered an obvious expedient of the combination, the claimed instant invention requires the adjusting mechanism for adjusting a distance between the first and second side blades and the perforating blade on a single shaft relative the sheet of material, where the perforating blade is between the side blade and has a diameter greater than the side blades for reason purposes of the invention.
None of art of record by themselves or in combination with the other prior art cited teach or suggest the claimed invention set forth in Claims 1, 12, 17.

Thus, Claims 2, 4-7, 9, 13-14, 16 are considered to contain allowable subject matter due to their dependency on claims 1 and 12, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/NHAT CHIEU DO/
Examiner, Art Unit 3724

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724